DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed September 15, 2021.
	Claims 1-20 are pending.  Claims 9 and 18-20 are amended.  Claims 1, 9 and 18 are independent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sogani (U.S. 8,055,966).
	Regarding independent claim 1, Sogani discloses an apparatus (Fig. 3), comprising:
(Fig. 3: 302) comprising a first command/address pad (Fig. 3: point of contact of line 306 to die 302) for receiving a signal from a probe card (Fig. 3: 308) and a first command/address conductive path coupled with the first command/address pad (Fig. 3: first half of line 306 in contact to die 302);
	a second memory die (Fig. 3: 304) comprising a second command/address conductive path (Fig. 3: second half line 306 in contact to die 304); and
	a logic circuit (Fig. 3: 308, 312 and circuit that apply VDD not shown in figures) in a region positioned between the first memory die (Fig. 3: 302) and the second memory die (Fig. 3: 304), the logic circuit (Fig. 3: 308, 312 and circuit that apply VDD not shown in figures) configured to selectively couple the first command/address conductive path of the first memory die with the second command/address conductive path of the second memory die (see col. 7, ll. 37-67 and col. 8, ll. 1-20).
	Regarding claim 2, Sogani discloses wherein the logic circuit (Fig. 3: 308, 312 and circuit that apply VDD not shown in figures) comprises a first circuit (Fig. 3: 312) coupled with and configured to selectively communicate the signal between the first command/address conductive path and the second command/address conductive path (Fig. 3: circuit 312 controls which die between 302 and 304 will receive the signal from 308).
	Regarding claim 3, Sogani discloses wherein the logic circuit (Fig. 3: 308, 312 and circuit that apply VDD not shown in figures) further comprises a second circuit (Fig. 3: circuit that apply VDD not shown in figures) coupled with the first circuit (Fig. 3: 312), the first command/address conductive path (Fig. 3: first half of line 306 in contact to die 302), and the second command/address conductive path (Fig. 3: second half line 306 in contact to die 304), the second circuit (Fig. 3: circuit that apply VDD not shown in figures) configured to control the first circuit (Fig. 3: 312) to selectively communicate the signal (Fig. 3: circuit 312 controls which die between 302 and 304 will receive the signal from 308).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sogani (U.S. 8,055,966) in view of Killingsworth (U.S. 2015/0287656).
	Regarding claim 5, Sogani discloses the limitations with respect to claim 1.
	Sogani is silent with respect to a layer of material for routing signals to a plurality of memory dies that comprises the first memory die and the second memory die, the layer of material coupled with the plurality of memory dies, a plurality of command/address pads located in the layer of material, the plurality of command/address pads comprising the first command/address pad; and a plurality of command/address paths located in the layer of material, the plurality of command/address conductive paths comprising the first command/address conductive path and the second command/address conductive path.  However, it is well known that 
	Similar to Sogani, Killingsworth teaches an apparatus (Fig. 2), comprising a first memory die (Fig. 2: 24) comprising a first command/address pad (Fig. 2: 28) for receiving a signal from a probe card (Fig. 2: 16) and a first command/address conductive path coupled with the first command/ address pad (Fig. 2: lines that couple the signal from the test card 16 to pads 28), and a second memory die comprising a second command/address conductive path (Fig. 2: 24 comprising pads 32 couple to test card 16).
	Furthermore, Killingsworth teaches a layer of material (“substrate,” see pages 1-2, par. 0022) for routing signals (Fig. 2: plurality of signals from  test card 16) to a plurality of memory dies that comprises the first memory die and the second memory die (Fig. 2: 24s), the layer of material (“substrate,” see pages 1-2, par. 0022) coupled with the plurality of memory dies (Fig. 2: 24s);
	a plurality of command/address pads located in the layer of material (Fig. 2: 26, 28 and 32), the plurality of command/address pads comprising the first command/address pad (Fig. 2: 28); and
	a plurality of command/address conductive paths located in the layer of material (Fig. 7: 710, 712 and 714), the plurality of command/address conductive paths comprising the first command/address conductive path (Fig. 7: 710) and the second command/address conductive path (Fig. 7: 712).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Killingsworth with the teachings of Sogani for the purpose of test multiple dies using fewer probes, see Killingsworth’s page 2, par. 0026.
Allowable Subject Matter
Claims 4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 4, there is no teaching or suggestion in the prior art of record to provide the recited first memory die further comprises a first signal pad for receiving a second signal from the probe card, the first signal pad coupled with the second circuit; and the second memory die further comprises a second signal pad for receiving a third signal from the probe card, the second signal pad coupled with the second circuit.
	With respect to claim 6, there is no teaching or suggestion in the prior art of record to provide the recited third memory die comprising a third command/address conductive path; and a second logic circuit in a second regions positioned between the second memory die and the third memory die, the second logic circuit configured to .
Claims 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 9, there is no teaching or suggestion in the prior art of record to provide the recited steps of determining, at a first logic circuit of the wafer, to communicate the second signal from the first command/address conductive path of the first memory die to a second command/address conductive path of a second memory die of the plurality of memory dies based at least in part on the test configuration; and communicating, using the first logic circuit, the second signal from the first command/address conductive path of the first memory die to the second command/address conductive path of the second memory die based at least in part on determining to communicate the second signal to the second memory die, in combination with the other limitations.
With respect to independent claim 18, there is no teaching or suggestion in the prior art of record to provide the recited first command/address conductive path associated with the memory die and having a first end that is coupled with the first command/address pad and a second end that terminates at a first edge of the layer of material, wherein the first edge of the layer of material substantially aligns in the vertical direction with a first edge of the memory die, and a second command/address conductive path associated with the memory die and having a third end that is coupled with the first command/address pad and a fourth end that terminates at a second edge of the layer of material, wherein the second edge of the layer of material substantially .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed with respect to claim 1 have been fully considered but they are not persuasive.
With respect to independent claim 1, Applicant asserts that Sogani does not disclose the claimed “logic circuit configured to selectively couple the first command/address conductive path of the first memory die with the second command/address conductive path of the second memory die,” because Sogani does not illustrate any components that can decouple or selectively couple the line 306 in two halves, or in other words, Sogani’s conductive path are “physically always coupled”, see Applicant’s Remarks pages 9-12.
	Applicant’s argument is not persuasive.  Sogani discloses in col. 7, ll. 37-67 as described in the rejection above, the isolation of a die, by stopping the flow of the power of one of the die, to perform a test on a single die, i.e. a “conduction” path is selectively couple.  While raising an interesting point, at the moment claim 1 does not require physically isolation of the connection between the first and second memory die.
	Therefore, the previously applied rejection is considered proper and maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825